Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 26, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 26, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00134-CV
____________
 
IN RE LUCIOUS RAY JOHNSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 18, 2004, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In his petition, relator seeks to have this
court compel the judge of the 228th District Court in Harris County to furnish
him copies of his trial record so that he may prepare for the hearing on his
application for post-conviction DNA testing. 
Appellant is represented by appointed counsel in his post-conviction
proceeding.  Relator has not established
he requested the trial court to perform a nondiscretionary act and the court
refused.  See Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.CHouston [1st Dist.] 1992, orig. proceeding). 
We deny relator=s petition for writ of mandamus. 




 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed February 26, 2004.
Panel consists of
Justices Fowler, Edelman and Seymore.